Citation Nr: 1417035	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for bruxism due to trauma, currently rated as 10 percent disabling. 

2.  Entitlement to a higher initial rating for headaches, rated as 0 percent disabling prior to June 7, 2010, and rated as 30 percent disabling thereafter.  

3.  Entitlement to a higher initial rating for status post right wrist fracture, rated as 0 percent disabling prior to June 7, 2010, and rated as 10 percent disabling thereafter.       

4.  Entitlement to a rating in excess of 10 percent for sprain, patellofemoral syndrome, status postoperative arthroscopy with osteoarthritis, left knee. 

5.  Entitlement to a compensable rating for scar, status postoperative arthroscopy, left knee.

6.  Entitlement to a compensable rating for synovitis, patellofemoral syndrome, status post-operative arthroscopy with osteoarthritis, right knee.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 23, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from October 1992 to November 2006. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of February 2007, July 2007, August 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and the VARO and Insurance Center in Philadelphia, Pennsylvania. 

This issue of entitlement to a compensable rating for synovitis, patellofemoral syndrome, status post-operative arthroscopy with osteoarthritis, right knee, comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified in support of these claims during a video conference hearing held before the undersigned in December 2009.  During the hearing and in a VA Form 21-4138 (Statement In Support Of Claim) submitted that day, the Veteran raised claims of entitlement to service connection for depression, including as secondary to service-connected bruxism due to trauma, high blood pressure and a right ankle disorder; entitlement to an rating in excess of 10 percent for gastroesophageal reflux disease (GERD); and sought to reopen a claim for service connection for sleep apnea.  The Board refers these matters to the agency of original jurisdiction for adjudication.

Following a February 2010 Board Remand, the Appeals Management Center issued an April 2012 rating decision that increased the rating for right wrist fracture residuals to 10 percent, effective June 7, 2010.  

In January 2013, the RO granted entitlement to TDIU, effective February 23, 2012.

The issues of entitlement to an increased rating for headaches and a right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bruxism is not manifested by an inter-incisal range of 31 to 40 mm. or a lateral excursion range that is 0 to 4 mm.

2.  Prior to June 7, 2010, the Veteran's right wrist disability was by discomfort in the cold, but was otherwise asymptomatic and not manifested by limitation of motion.

3.  Effective June 7, 2010, the Veteran's right wrist disability was manifested by pain at the extremes of motion; the right wrist was not ankylosed.

4.  The Veteran's sprain, patellofemoral syndrome, status postoperative arthroscopy with osteoarthritis, left knee is manifested by noncompensable limitation of flexion without instability or subluxation.  .  

5.  The Veteran's left knee scar is well healed and asymptomatic.  It is not deep; it does not cause limited motion; and it does not exceed 6 square inches.  It is not unstable or painful.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bruxism have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.7, Diagnostic Code 9905 (2013).

2.  Prior to June 7, 2010, the criteria for a compensable rating for status post right wrist fracture have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.7, Diagnostic Codes 5214-5215 (2013).

3.  Effective June 7, 2010, the criteria for a rating in excess of 10 percent for status post right wrist fracture have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.7, Diagnostic Codes 5214-5215 (2013).

4.  The criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected sprain, patellofemoral syndrome, status postoperative arthroscopy with osteoarthritis, left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. Part 4, including § 4.7 and Codes 5256-5262 (2013).

5.  The criteria for entitlement to a compensable rating for the Veteran's service-connected scar, status postoperative arthroscopy, left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an October 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in October 2006, June 2010, and January 2012, which are fully adequate.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

In the February 2010 Remand, the Board instructed the RO to obtain additional VA treatment records, ask the Veteran about additional private treatment records, and provide VA examinations.  The additional VA records have been added to the Virtual VA.  The RO sent the Veteran a February 2010 letter in which it inquired about additional records, and the RO scheduled the Veteran for the appropriate examination.  Consequently, the Board finds that the RO has substantially complied with the remand directives.  

Increased and Initial Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Bruxism

The Veteran's service-connected bruxism has been rated by the RO under the provisions of Diagnostic Code 9905.  Under this regulatory provision, a rating of 40 percent is warranted for limited motion of temporomandibular articulation where inter-incisal range is 0 to mm.  A rating of 30 percent is warranted where inter-incisal range is 11 to 20 mm.  A rating of 20 percent is warranted where inter-incisal range is 21 to 30 mm.  A rating of 10 percent is warranted where inter-incisal range is 31 to 40 mm.  A 10 percent rating is also warranted for a range of lateral excursion that is 0 to 4 mm.  However, ratings for limited inter-incisal movements shall not be combined with ratings for limited lateral excursion.

A July 2007 dental summary reflects that the Veteran had an inter-incisal opening of 35 mm.  He achieved right and left lateral movement to 12 mm.  He reported some pain in the morning upon waking up.  The most severe pain reported was 7/10 and was relieved with ibuprofen.  He also reported some pain in the temporomandibular joint (TMJ) area upon palpitation.  

The Veteran underwent a VA examination in March 2012.  The Veteran achieved maximum opening to 39 mm., 39 mm., and 42 mm. all without pain.  In an April 2012 addendum, the examiner diagnosed nocturnal bruxism, moderate.      

A rating in excess of 10 percent is warranted where inter-incisal range is 21 to 30 mm.  There is no evidence that the inter-incisal range is so limited.  To the contrary, the medical evidence reflects that the inter-incisal range has consistently been shown to be between 35 mm. and 42 mm.  This amount of limitation of motion warrants a noncompensable rating.  The Veteran's 10 percent rating appears to be due in part to the pain on motion.  An X-ray showed normal TMJ anatomy.  He was described as having moderate limitation of motion.

In regards to DeLuca criteria, there is no evidence to show that there is any additional loss of motion of due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for the Veteran's service connected bruxism must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Wrist

Diagnostic Codes 5214 and 5215 address limitation of motion of the wrist.  The Veteran is currently in receipt of a 10 percent rating based on objective evidence of painful motion.

Under Diagnostic Code 5215, a maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5215 (2013). 

Under Diagnostic Code 5214, a 30 percent disability rating is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist. 38 U.S.C.A. § 4 .71a, Diagnostic Code 5214 (2013).  A higher 40 percent disability rating is contemplated for ankylosis of the major wrist in any other position, except favorable.  Id.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  Id.  

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I. 

At the Veteran's December 2009 Board hearing, he testified that the wrist did not really bother him, except when it was cold out at which time it became painful, but he reported no additional limitation of motion in cold weather.  

When the Veteran underwent a VA examination in October 2006, the examiner noted that the Veteran injured his right wrist in 1994, was placed in a short arm cast for six weeks, and was asymptomatic thereafter.  Upon examination, there was no redness, swelling, or tenderness on any aspect of the wrist.  There was complete range of motion in all directions.  He was diagnosed with status post nondisplaced fracture at distal right radius - resolved.  The examiner's functional assessment was that the diagnosis resulted in no disability to the Veteran.  

A September 2008 outpatient treatment report reflects that the Veteran reported intermittent right wrist pain.  He did not take any medication for the pain.  

X-ray reports dated in June 2010 and January 2012 reflected essentially normal radiographic examinations. 
 
The Veteran underwent a VA examination in January 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that the casting procedure that he underwent in 1994 did not improve his right wrist condition. He also reported that the disability has become worse since he was discharged.  

The examiner noted that the Veteran was right hand dominant (although earlier in the examination report, he stated that the Veteran was ambidextrous, and the October 2006 examination report states that the Veteran is left handed).  The Veteran denied any flare-ups of his right wrist disability.  Upon examination, the Veteran achieved dorsiflexion from 0 to 70 degrees (with pain at 60 degrees), palmar flexion from 0 to 80 degrees (with pain at 70 degrees), radial deviation from 10 to 20 degrees (with pain), and ulnar deviation from 20 to 30 degrees (with pain).  The pain was described as mild to moderate.  

With repetitive motion, there was no additional pain, weakness, lack endurance, or limitation of motion.  The Veteran described difficulty pushing, pulling, and lifting more than 15 pounds.  There was no objective evidence of weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy.  There was evidence of mild pain and mild tenderness on palpitation along the palmar aspect of the right wrist.  Muscle strength testing was 5/5 for wrist flexion and extension.  There was no evidence of ankylosis.  The Veteran's grasping and manipulation were both normal.    

The Veteran's right wrist is rated as noncompensable prior to June 7, 2010.  In order to warrant a compensable rating, his disability would have to be manifested by limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  In this case, there was no showing of limited motion prior to June 7, 2010.  At his October 2006 VA examination, the examiner noted that the wrist was asymptomatic, and the examiner's functional assessment was that the diagnosis did not result in any disability to the Veteran.   

Moreover, the Veteran admitted at his December 2009 Board hearing that the wrist did not bother him that much unless it was cold out.  He stated that even when it was cold out, he could still move it.  

In the absence of limited motion or other functional residuals, the Board finds that a compensable rating is not warranted prior to June 7, 2010.  

Effective, June 7, 2010, the Veteran's right wrist disability has been rated as 10 percent disabling.  In order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist; or limitation of motion of the thumb with evidence of a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 U.S.C.A. § 4 .71a, Diagnostic Codes 5214-5215, 5228 (2013).  

The Board notes that there has been no evidence (either lay evidence or medical evidence) that the Veteran's disability has been manifested by ankylosis.  To the contrary, the January 2012 VA examiner specifically stated that there was no evidence of ankylosis.  Moreover, there has been no evidence that the Veteran's right thumb has been manifested by limited motion sufficient to warrant a rating in excess of 10 percent.  

In the absence of ankylosis of the right wrist, or limitation of motion of the thumb with evidence of a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the preponderance of the evidence weighs against a rating in excess of 10 percent.  

For the period since June 7, 2010, the Veteran has been in receipt of the maximum rating for limitation of motion.  The DeLuca criteria would; therefore, not be applicable.  Johnston.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for higher ratings for the Veteran's service connected right wrist disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left knee

Under Diagnostic Code 5010, arthritis due to trauma, established by X-ray findings will be rated under Diagnostic Code 5003 (governing degenerative arthritis).  Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  NOTE (2): The 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees. 

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

In addition, ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Dislocation of the semilunar cartilage with frequent episodes of locking and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.7a, Diagnostic Code 5258 (2013).

Impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel  has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate rating even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x- ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is provided when there is slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

The Veteran underwent a VA examination in October 2006.  He reported that his knee began giving out approximately six months earlier.  A second arthroscopic procedure was performed in July 2006.  It was negative except for a medial collateral sprain.  No definitive meniscal tear was seen.  He was given injections of inter-articular steroids; but he stated that they did not help.  He continued to complain of pain.  

On examination, the Veteran did not walk with a limp.  There was no redness, swelling, or tenderness on any aspect of the left knee.  He lacked approximately 5 degrees of complete flexion of the left knee joint.  The examiner noted that an April 2006 x-ray showed (1) patella alta and (2) osteoarthritis of the patellofemoral joint.  The examiner diagnosed the Veteran with status post arthroscopy times two, medial collateral sprain.  Regarding functional impairment, the examiner noted that the disability resulted in a permanent profile and a change of MOS because the Veteran was unable to do unusual physical activities due to disabilities in both knees.  

At the Veteran's hearing, he testified that his knees (right and left) prevented him from walking down stairs, and that he had to walk bowlegged sometimes.  He denied ever having been issued a knee brace.  The knee disability had forced him to give up a job repairing copying equipment.

A March 2010 outpatient treatment report reflects that the Veteran was fitted, educated, and issued knee support.

X-rays dated in June 2010 showed no evidence of any significant soft tissue, bony or joint abnormality.

The Veteran underwent another VA examination in June 2010.  He reported that he experienced pain in the left knee even at rest.  He rated the pain a 6 out of 10.  He denied weakness, stiffness, and fatigability.  He reported that the knee gave out once per month.  He denied left knee locking with ambulation.  He reported that he used an elastic knee support during flare-ups.  He reported that he had been unemployed since June 2009; but that he had been able to do his job as an aviation operation technician with limitations, despite the knee disability.  He reported that he had to minimize going up and down stairs, and standing or walking for more than 20 minutes.  He reported that activities of daily living were not affected.  He reported that during a flare-up, the pain increased to 8 out of 10.  The flare-ups occurred approximately once per day and lasted approximately 30 minutes.  

Upon examination, the Veteran achieved active and passive range of forward flexion from 0 to 140 degrees, extension to 0 degrees.  He reported pain at the end of flexion (between 130 and 140 degrees) and at the end of extension (at 0 degrees).  After three repetitions, there was no additional loss of function due to pain, fatigue, weakness, or lack of endurance.  The examiner diagnosed a mild, chronic left knee strain.  The knee was clinically stable at the time of the examination.  

A September 2011 outpatient treatment report (Virtual VA, Doc. 17, p. 37) reflects that the Veteran reported that his knees give out.  

X-rays dated January 2012 showed probable depression of the medial tibial plateau with some sclerosis.  The examiner noted that there was little change from the prior examination.

The Veteran underwent another VA examination in January 2012.  The examiner reviewed the claims file in conjunction with the examination. The Veteran denied any flare-ups.  He achieved flexion and extension from 0 to 140 degrees.  There was mild to moderate pain in the knee with flexion and extension from 130 to 140 degrees.  Repetitive motion did not elicit additional pain, fatigue, weakness, or lack of endurance. Range of motion remained the same.  

Regarding functional loss, the examiner noted that the Veteran's excursion, strength, speed, coordination, and endurance were all normal.  There was no weakened movement, excess fatigability, or incoordination.  There was no instability of station.  There was a moderate antalgic gait.  There was also evidence of mild pain and tenderness on palpation.  Muscle strength testing was 5/5.  There was no evidence of patellar subluxation or dislocation.  

In order to warrant a rating in excess of 10 percent, the Veteran's knee disability must be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260), extension limited to 15 degrees (Diagnostic Code 5261), ankylosis (Diagnostic Code 5256), dislocation of the semilunar cartilage with frequent episodes of locking and effusion into the joint warrants a 20 percent rating (Diagnostic Code 5258), or impairment of the tibia and fibula resulting in a moderate knee or ankle disability (Diagnostic Code 5262).  

The Veteran's range of motion was measured at two VA examinations.  Both times, the Veteran achieved full flexion to 140 degrees (albeit with pain from 130 to 140 degrees).  His range of flexion has not been limited to 30 degrees.  Nor has extension been shown to have been limited.  No ankylosis has been shown.  

There has been no showing of dislocation of semilunar cartilage or impairment of the tibia and fibula.  

The most detailed report regarding functional impairment was provided at the January 2012 examination, when it was reported that there was no additional limitation due to pain, fatigue, weakness or lack of endurance.  No flare ups were reported.  There have been no other reported finding that would contradict those reported on the 2012 examination.   Accordingly, an increased rating could not be provided on the basis of additional limitation caused by functional factors.  38 C.F.R. §§ 4.40, 4.45.

The Veteran has at times reported knee symptoms that suggest he has instability; however, the VA examinations have been entirely negative for any evidence of instability.  Testing of muscle strength and ligament stability have been negative.  The objective testing and opinions of the medical professionals are deemed more probative than the Veteran's unsubstantiated reports.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for the Veteran's sprain, patellofemoral syndrome, status postoperative arthroscopy with osteoarthritis, left knee, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




Left knee scar

On September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria. In this case, the Veteran has not requested such consideration.  As his claim for service connection was received prior to October 23, 208, the amendments are not applicable and will not be applied in this case.

Scars, other than head, face, or neck, that are deep or cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion and that cover an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Scars that are superficial and unstable are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1. 

Scars that are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

At the Veteran's October 2006 VA examination, the examiner noted that there were well healed punctate scars on the anterior surfaces of each knee.  The Veteran reported no symptoms or inconveniences related to the scar.

The Veteran also underwent a VA examination in January 2012.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran had no visible scars on his left knee.  Furthermore, the Veteran did not desire the rating.  He stated that he was more concerned about the scars on his right knee.  The examiner noted that he was not authorized for an examination of the right knee (as the issue is not on appeal).

The Board notes that there is no evidence that the Veteran's left knee scar is deep, causes limited motion, or is an area exceeding 6 square inches (Diagnostic Code 7801).  Likewise, there is no evidence that the Veteran's superficial left knee scar covers an area or areas of 144 square inches (929 sq. cm.) or greater (Diagnostic Code 7802).  There is no evidence that the scar is unstable (Diagnostic Code 7803) or painful (Diagnostic Code 7804).  Finally, there is no evidence that the scar causes limitation of motion (Diagnostic Code 7805).  Moreover, the Veteran is already being compensated for left knee limitation of motion. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for the Veteran's scar, status postoperative arthroscopy, left knee, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disabilities as noted above, his symptomatology has consisted of a limited inter-inter-incisal range, intermittent right wrist pain, limited leg flexion and a painful knee, and an asymptomatic left knee scar.  These symptoms are contemplated in the rating criteria.  Although he has reported symptoms, such as difficulty walking up stairs, that are not specifically mentioned in the rating criteria; these symptoms are the results of his reported functional impairments; and these are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 10 percent for bruxism is denied.

Entitlement to a compensable rating for a right wrist fracture prior to June 7, 2010 is denied.

Effective June 7, 2010, entitlement to a rating in excess of 10 percent for a right wrist fracture is denied. 

Entitlement to a rating in excess of 10 percent for a sprain, patellofemoral syndrome, status postoperative arthroscopy with osteoarthritis, left knee is denied.  

Entitlement to a compensable rating for a scar, status postoperative arthroscopy, left knee is denied.


REMAND

The claims file contains two examination reports, each dated February 2012; that contain significantly different findings as to the severity of the headache disorder.  A new examination is needed to clarify the extent of the Veteran's disability.

The Veteran underwent a VA examination in June 2010.  However, the examination only focused on the left knee.  The most recent VA examination of the right knee occurred in October 2006.  The Veteran's testimony indicates that the disability had worsened since that examination; hence he is entitled to a new examination.  VAOPGCPREC 11-95 (1995). 

The Veteran's claim for a TDIU prior to February 23, 2012 is inextricably intertwined with the proper ratings for headaches and right knee disabilities.   The Veteran also did not meet the percentage requirement for TDIU prior to November 11, 2009, and it is not clear when he stopped working.  Further development is required.  38 C.F.R. § 4.16(b).   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify when his service connected disabilities caused him to stop working, the hours he was working, and his approximate earnings in the year before he stopped working.

2.  Obtain an opinion, preferably from an occupational specialist, as to when the service connected disabilities would as likely as not have prevented him from working in the occupations for which he is qualified.

3.  Schedule the Veteran for a VA examination for the purpose of determining the current severity of the migraine disorder.  The examiner should review the claims file.  

The examiner should clarify whether the Veteran's headaches are manifested by:

(a) characteristic prostrating attacks occurring on average once a month over the last several months, or

(b) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   

The examiner is advised that the Veteran is competent to report his symptoms and that his reports must be considered in formulating the requested opinion.  
 
4.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The examiner should review the claims file.  
.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report symptoms and limitations during flare-ups and that his reports must be considered in formulating the requested opinion.  

5.  If there is any period when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the case to the Director of VA's Compensation and Pension Service for an opinion in accordance with 38 C.F.R. § 4.16(b) (2013).

6.  If the claims on appeals are not fully granted, issued a supplemental statement of the case; then return the record to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


